                      Case 1:19-cv-03059-DLC Document 59
                                                      58 Filed 12/02/20
                                                               12/01/20 Page 1 of 2




                              December 1, 2020

                              Via ECF
                              Hon. Denise L. Cote
                                                                      MEMO ENDORSED
                              United States District Court
                              Southern District of New York
                              500 Pearl Street, Room 1910
                              New York, NY 10007

                                   Re: Picard v. Clark, No. 19 Civ. 3059 (DLC)

                              Dear Judge Cote,
LEGAL DEPARTMENT              We represent Plaintiff in the above-referenced action. We are writing to
National Office               request a 19-day extension of time on the deadline to file Plaintiff’s
125 Broad Street,             petition for attorneys’ fees, related nontaxable expenses, and taxable
18th Floor                    expenses. This is the third motion for an extension of time on Plaintiff’s
New York, NY 10004
Tel: (212) 549-2644
                              fees and costs petition.
Fax: (212) 549-2644
aclu.org                      Judgment was entered in Plaintiff’s favor in this matter on August 14,
                              2020. Pursuant to Federal Rule of Civil Procedure 54(d)(2) and Local
Susan N. Herman
President
                              Rule 54.1, the deadline for Plaintiff to submit a motion for attorneys’ fees
                              and related nontaxable expenses was August 28, 2020, and the deadline
Anthony D. Romero             for Plaintiff to seek taxable costs was September 14, 2020. On August 19,
Executive Director            2020, the Court extended Plaintiff’s deadline to file the fees and costs
Richard Zacks                 petition to 21 days after the final day to appeal from a judgment in this
Treasurer                     action. On October 1, the Court extended Plaintiff’s deadline to file the
                              fees and costs petition to December 4, 2020. The Court further ordered
                              that Defendants must file their opposition memoranda by December 21,
                              2020, and that Plaintiff must file his reply memorandum by January 8,
                              2021.

                              Plaintiff and Defendant Clark are currently awaiting a response from
                              Defendant Magliano regarding Plaintiff’s proposed settlement terms. All
                              parties have agreed to negotiate in good faith, in the hope that they can
                              resolve Plaintiff’s fees and costs petition without resort to further
                              litigation. With these considerations in mind, Plaintiff respectfully
                              requests a 19-day extension on his fees and costs petition deadline, to
                              December 23, 2020.

                              Defendant Clark consents to the proposed extension request on the
                              condition that, because of scheduling conflicts arising as a result of
                              previously-scheduled work commitments and the intervening winter
                              holidays, the deadline to file Clark’s papers in response is extended to
                              January 15, 2020. Defendant Magliano consents to Plaintiff’s requested
                              extension, and respectfully requests that his response date be extended

                                                          1
         Case 1:19-cv-03059-DLC Document 59
                                         58 Filed 12/02/20
                                                  12/01/20 Page 2 of 2




                   from December 21, 2020, to January 15, 2021. If these extensions are
                   granted, Plaintiff respectfully requests that the deadline to file his reply
                   memorandum be extended from January 8, 2021 to February 1, 2021.

                   We appreciate the Court’s attention to this matter.

                                                               Respectfully submitted,
Granted. The proposed schedule governs.
There shall be no further extensions.                          /s/ Brian Hauss
Dated: December 2, 2020                                        Brian Hauss
                                                               Arianna Demas
                                                               American Civil Liberties
                                                                 Union Foundation
                                                               125 Broad St., 18th Floor
                                                               New York, NY 10004
                                                               (212) 549-2604
                                                               bhauss@aclu.org
                                                               ademas@aclu.org

                                                               Counsel for Plaintiff


    CC: All Counsel (by ECF)




                                               2
